Citation Nr: 1332105	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  10-13 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for lumbar strain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The Veteran had active service from November 1992 to March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Chicago, Illinois, regional office (RO) of the Department of Veterans Affairs (VA).  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his March 2010 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran indicated that he wanted a Board hearing by live videoconference.  Although he checked the box indicating he did not want a hearing in a May 2012 VA Form 9, this form contained new claims and did not address the ongoing claim for an increased evaluation.  Afterwards, in a July 2012 Statement of the Accredited Representative, the Veteran's representative noted the previous hearing request, and also noted that the Veteran had not been afforded the hearing.  

A review of the claims folder shows that the Veteran has never been scheduled for his hearing. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


